DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-5, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 13 recite the limitation “the alkaline solution is strongly alkaline” in lines 7 and 4, respectively. The term “strongly” is a relative term which renders the claim indefinite. The term “strongly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, the limitation would be interpreted as “the alkaline solution is alkaline.” 
Claims 4 and 5 are rejected under 112(b) as being dependent from claim 2. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 12 is rejected under 35 U.S.C. 102(a)(1)/(b)(1) as anticipated by Amemiya et al., (“Fabrication of hard-coated optical absorbers with microstructured surfaces using etched ion tracks: Toward broadband ultra-low reflectance,” Nuclear Instruments and Methods in Physics Research Section B, Volumes 356–357, 1 August 2015, Pages 154-159, hereinafter Amemiya) or, in the alternative, under 35 U.S.C. 103 as obvious over Amemiya.
Regarding claim 12, Amemiya teaches a method for manufacturing a light absorber (optical absorber) (abstract), comprising: 
a first step of irradiating a resin substrate with an ion beam (page 155, 1st column: we used a 335 MeV oxygen ion beam; the calculation code of the stopping and range of ions in matter (SRIM) suggest sufficient penetration range of >1 mm in CR-39 plastics; FIGURE 2); and 
a second step of etching a surface of the irradiated resin substrate with an alkaline solution (page 155, 2nd column: after the ion beam irradiation, the CR-39 substrate was etched in 6.5 N NaOH solution at 70 °C for 12–36 h, to ensure that the etch pits filled the entire surface). 
Amemiya also teaches that the spectral reflectance of the first prototype was below 2% for wavelengths ranging from 400 nm to 1400 nm (abstract), but does not specifically teach that an uneven surface with a total reflectance of 0.1% or less at wavelengths of 4 µm to 15 µm is formed on the resin substrate by the first and second steps. In this case, Amemiya’s light absorber is produced by the identical process as recited in claim 12. 
Therefore, a prima facie case of anticipation is established to the claimed property (i.e., total reflectance) by Amemiya. See MPEP 2112.01 I. (Where the claimed In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Amemiya. 
Regarding claim 13, Amemiya teaches that the resin substrate is allyl diglycol carbonate resin (CR-39) (page 154, 2nd column: etched ion tracks on CR-39 plastics were used for patterning the surface with conically shaped pits of a high aspect ratio; FIGURE 2), the alkaline solution is strongly alkaline (page 155, 2nd column), and the ion beam includes either Ne ions or ions heavier than Ne ions (page 155, 1st column: to fabricate the pits with such a large aspect ratio on CR-39 substrates, we performed heavy ion beam irradiation; we used a 335 MeV oxygen ion beam). Here, although Amemiya does not explicitly teach that the ion beam includes either Ne ions or ions heavier than Ne ions, when Amemiya discloses heavy ion beam irradiation, it would be obvious to one of ordinary person in the art to use any suitable heavy ion for the ion beam such as He, C, N, O, Ne, or Ar ions as heavy ion beam irradiation (i.e., having an overlapping range with the disclosed range of Amemiya) in order to achieve etched surface pits with desired aspect ratio and surface density appropriate for target reflectance and wavelength (derived from page 155, 1st column). In the case where the In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).
Claims 1-2, 4-10 and 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over Amemiya in view of Taniguchi (US 20090323189 A1). 
Regarding claim 1, Amemiya teaches a method for manufacturing a light absorber (optical absorber) (abstract), comprising: 
a first step of irradiating a resin substrate with an ion beam (page 155, 1st column: we used a 335 MeV oxygen ion beam; the calculation code of the stopping and range of ions in matter (SRIM) suggest sufficient penetration range of >1 mm in CR-39 plastics; FIGURE 2); 
a second step of etching the irradiated resin substrate with an alkaline solution to form an uneven surface on its surface (page 155, 2nd column: after the ion beam irradiation, the CR-39 substrate was etched in 6.5 N NaOH solution at 70 °C for 12–36 h, to ensure that the etch pits filled the entire surface); 
a third step of forming a transfer body which covers the uneven surface of the etched resin substrate (page 155, 2nd column: the etched CR-39 surface was coated with a 100-nm-thick layer of Ni and a 50-nm-thick underlayer of Cr by ion plating to prevent the transmission of light; FIGURE 2). 
However,  Amemiya teaches that (1) the third step is for forming a “transfer” body, and (2) a fourth step of peeling off the transfer body from the resin substrate to obtain a light absorber.
Taniguchi teaches an anti-reflection structure body capable of transferring an anti-reflection structure even to mainly a substrate or the like having a high melting point such as quartz glass and a method producing the same (abstract, ¶ [0001]). An anti-reflection structure is formed by processing one face of a glassy carbon (GC) substrate by using Electron Cyclotron Resonance (ECR) (i.e., ion beam) (¶ [0103]-¶ [0113]), and then a face at which the anti-reflection structure is formed by the above-described processing is coated by a fluoro-resin coating agent (OPTOOL (registered trade mark), made by Daikin Industries Ltd., 0.1%) as a mold release agent, thereafter, spin-coated with a photo-curable resin (PAK-01, made by Toyo Gosei Co., Ltd.) thereon (i.e., a third step of forming a transfer body), and the face coated with PAK-01 is pressed to a slide glass, and transfer is carried out by curing PAK-01 by irradiating ultraviolet ray from a side of the slide glass (¶ [0114]-¶ [0117]). After having been cured, PAK-01 is released (i.e., a fourth step of peeling off the transfer body), and a reflectance with regard to the face of the GC substrate at which an anti-reflection structure is transferred is measured using a Si mirror face substrate as a reference (¶ [0018]).
Therefore, it would be obvious to one of ordinary person in the art at the time of filing invention to modify the method of forming a light absorber of Amemiya to further have a step of forming a transfer body on an etched substrate and a step of peeling off the transfer body to obtain a light absorber as taught by Taniguchi in order to obtain known results or a reasonable expectation of successful results of repeatedly using the same substrate for forming a light absorber and even after a non-reflection structure being worn out as the pattern can be reproduced again by ion beam processing after the wear (Taniguchi: derived from ¶ [0082], ¶ [0154]). 
Regarding claim 2, Amemiya teaches that the resin substrate is allyl diglycol carbonate resin (CR-39) (page 154, 2nd column: etched ion tracks on CR-39 plastics were used for patterning the surface with conically shaped pits of a high aspect ratio; FIGURE 2), the ion beam includes either Ne ions or ions heavier than Ne ions (page 155, 1st column: to fabricate the pits with such a large aspect ratio on CR-39 substrates, we performed heavy ion beam irradiation; we used a 335 MeV oxygen ion beam) and the ion beam has an acceleration energy of 200 MeV or more (page 155, 1st column), and the alkaline solution is strongly alkaline (page 155, 2nd column). Here, although Amemiya does not explicitly teach that the ion beam includes either Ne ions or ions heavier than Ne ions and has an acceleration energy of 200 MeV or more, when Amemiya discloses heavy ion beam irradiation and an oxygen ion beam with 335 MeV, it would be obvious to one of ordinary person in the art to use any suitable heavy ion such  as He, C, N, O, Ne, or Ar ions as heavy ion beam irradiation with any suitable acceleration energy such as 200 MeV or more (i.e., having an overlapping range with the disclosed range of Amemiya) in order to achieve etched surface pits with desired aspect ratio and surface density appropriate for target reflectance and wavelength (derived from page 155, 1st column). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).
Regarding claims 4 and 15, modified Amemiya teaches the transfer body is a metal film formed on the uneven surface of the etched resin substrate in the third step (Amemiya: page 155, 2nd column: the etched CR-39 surface was coated with a 100-Taniguchi: ¶ [0083], ¶ [0197]: a mold having the anti-reflection function can be obtained by forming a metal film on the anti-reflection structure face of the GC substrate by vapor deposition or the like, coating an adhering agent thereon, and releasing the film; claim 14). Thus, modified Amemiya teaches all the claimed limitations, and the motivation to combine applied to claims 1 equally applies here. 
Regarding claims 5 and 16, modified Amemiya does teaches that a surface with a total reflectance of 0.5% or less at wavelengths of 250 nm to 770 nm is formed on the light absorber of the metal film (Amemiya: abstract: the spectral reflectance of the first prototype was below 2% for wavelengths ranging from 400 nm to 1400 nm; Taniguchi: ¶ [0100]: the reflectances are substantially 0% (non-reflection) with regard to visual light (wavelength: 380 nm through 780 nm) and the reflectances are extremely low also in a long wavelength side; FIGURE 11). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).
Alternatively, modified Amemiya’s light absorber is produced by the identical process as recited in claims 4 and 15, respectively. Therefore, a prima facie case of anticipation is established to the claimed property (i.e., total reflectance) by modified Amemiya. See MPEP 2112.01 I. 
Regarding claims 6 and 17, modified Amemiya teaches that the transfer body is a photocurable resin which is applied onto the uneven surface of the etched resin Taniguchi: ¶ [0114]-¶ [0117]: a photo-curable resin is spin-coated followed by irradiation of UV light). Thus, modified Amemiya teaches all the claimed limitations, and the motivation to combine applied to claims 1 equally applies here. 
Regarding claims 7 and 18, although modified Amemiya does NOT specifically teach that a surface with a total reflectance of 0.3% or less at wavelengths of 3 µm to 15 µm is formed on the light absorber of the photocurable resin, in this case, modified Amemiya’s light absorber is produced by the identical process as recited in claims 6 and 17, respectively. Therefore, a prima facie case of anticipation is established to the claimed property (i.e., total reflectance) by modified Amemiya. See MPEP 2112.01 I. 
Regarding claims 8, 14, 19 and 22, modified Amemiya teaches the transfer body is a silicone rubber prepared by applying a silicone composition (SOG (Spin on Glass, Accuglass 512B, a family of methyl-siloxane polymer) onto the uneven surface of the etched resin substrate and curing the composition in the third step (Taniguchi: ¶ [0112]). Thus, modified Amemiya teaches all the claimed limitations, and the motivation to combine applied to claims 1 equally applies here. 
	Regarding claims 9 and 20, although modified Amemiya does NOT specifically teach that a surface with a total reflectance of 0.2% or less at wavelengths of 5.5 µm to 15 µm is formed on the light absorber of the silicone rubber, in this case, modified Amemiya’s light absorber is produced by the identical process as recited in claims 8 and 19. Therefore, a prima facie case of anticipation is established to the claimed property (i.e., total reflectance) by modified Amemiya. See MPEP 2112.01 I. 
Regarding claims 10 and 21, modified Amemiya teaches the method further comprises a fifth step of forming a re-transfer body which covers the uneven surface of the transfer body obtained in the fourth step; and a sixth step of peeling off the re-transfer body from the transfer body to obtain a light absorber (Taniguchi: ¶ [0119]: further, transfer is carried out again by using as a mold the anti-reflection structure body made of PAK-01 obtained by the transfer, and the retransfer is carried out under a condition similar to that of the first transfer by using the fluoro-resin coating agent (OPTOOL (registered trade mark), 0.1%) and PAK-01 used for first transfer; similar to the process as described in ¶ [0114]-¶ [0118]). Thus, modified Amemiya teaches all the claimed limitations, and the motivation to combine applied to claims 1 equally applies here. 
Claims 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Amemiya and Taniguchi as applied to claims 1 and 10, and 1 and 21, respectively, and further in view of Yoshikawa et al. (US 20070291386 A1, hereinafter Yoshikawa).
Regarding claims 11 and 23, modified Amemiya teaches that the transfer body and the re-transfer body are a photocurable resin (i.e., PAK-01) in Transfer Example 1 (Taniguchi: ¶ [0114]-¶ [0119]), and the transfer body is a silicone composition (i.e., SOG Accuglass 512B) in Transfer Example 2 (Taniguchi: ¶ [0122]-¶ [0127]). Although modified Amemiya does not explicitly discloses that the re-transferring is performed in use of the silicone composition, it would be obvious to one of ordinary skill in the art to use the known silicone rubber composition suitable for the transfer body as the composition of the re-transfer body as taught by the Transfer 
However, modified Amemiya does not specifically teach that the silicone composition includes carbon powder. 
Yoshikawa teaches a light absorbing antireflection structure, and optical unit, and a lens barrel unit including the light absorbing antireflection structure, and optical unit (¶ [0002]). The lens barrel 5 includes a roughness shape of inner circumference surface 10 (FIGURES 3, 4). Yoshikawa also teaches that a light absorbing material may be dispersedly mixed in the lens barrel 5, or as another option, substantially, the lens barrel 5 may be formed of a light absorbing material such as a black dye (for example, Plast Black 9850 and 8970) obtained by mixing a plurality of coloring agents such as cyan, magenta and yellow, a carbon black or the like can be used (¶ [0033]; FIGURES 3, 4).
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the composition of the transfer body or the re-transfer body having uneven surface (i.e., antireflection surface) of modified Amemiya to further include a light absorbing material such as a carbon black (i.e., carbon powder) as taught by Yoshikawa in order to yield known results or a reasonable expectation of successful results of obtaining a light absorber with improved antireflection properties at the  wavelengths corresponding to the absorbing wavelengths of the light absorbing material (Yoshikawa: derived from ¶ [0033]). 
Furthermore, although modified Amemiya further in view of Yoshikawa does NOT specifically teach that a surface with a total reflectance of 0.6% or less at modified Amemiya’s light absorber is produced by the identical process as recited in claims 11 and 23. Therefore, a prima facie case of anticipation is established to the claimed property (i.e., total reflectance) by modified Amemiya. See MPEP 2112.01 I. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hashimoto et al. (JP 2017032806 A) teaches a method for manufacturing antireflection fine protrusions capable of further reducing the reflectance (abstract). The method for producing the antireflection fine protrusions according to the present invention includes a process of providing a mold in which a mold for the fine protrusions (i.e., resin substrate with the uneven surface 11 on its substrate 12) is formed and an ultraviolet curable silicone rubber 21 (i.e., transfer body) applied to the base, and the process of transferring the mold of the fine protrusions of the mold to the ultraviolet curable silicone rubber applied to the base, the process of irradiating ultraviolet light to cure the ultraviolet curable silicone rubber, and the transferred ultraviolet rays (¶ [0007]-¶ [0009], ¶ [0021]; FIGURE 1).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        
/LEITH S SHAFI/Primary Examiner, Art Unit 1744